Exhibit 10.6

2009 FORM OF EMPLOYMENT AGREEMENT

     AGREEMENT, made and entered into as of the _____ day of __________, 2009,
by and between, XL Capital Ltd, a Cayman Islands corporation (the “Company”),
__________,1 and _______________ (the “Executive”).

     WHEREAS, the Company and the Executive each desire that the Executive
become employed by the Company and that the terms and conditions of such
employment be memorialized by a written agreement to be effective for two years
following the Executive’s date of hire;

     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the Company,
_____________1 and the Executive (the “Parties”) agree as follows:

          1. EMPLOYMENT.

          The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company, for the term of this Agreement as set forth
in Section 2, below, in the position and with duties and responsibilities set
forth in Section 3, below, and upon such other terms and conditions as are
hereinafter stated.

          2. TERM OF EMPLOYMENT.

          The stated term of employment under this Agreement shall commence on
___________ (the “Date of the Agreement”) and shall continue through the close
of business on the second anniversary of the Date of the Agreement, subject to
earlier termination as provided in Section 8, below. If the Executive’s
employment by the Company continues following the expiration of the term of this
Agreement, the Executive’s employment with the Company shall be “at will,” such
that the Company may terminate the Executive’s employment at any time, with or
without reason, and the Executive may resign at any time, with or without
reason.

          3. POSITIONS, DUTIES AND RESPONSIBILITIES.

          (a) GENERAL. The Executive shall be employed as ___________________ of
the Company. In such position, the Executive shall have the duties,
responsibilities and authority normally associated with the office, position and
titles of such an officer of an insurance and reinsurance company, or holding
company, whose shares are publicly traded in the United States. In carrying out
his duties and responsibilities, the Executive shall report to the
______________________ of the Company. During the term of this Agreement, the
Executive

--------------------------------------------------------------------------------

1 Subsidiaries to be added if applicable.

--------------------------------------------------------------------------------



shall devote his full business time to the business and affairs of the Company,
and shall use his best efforts, skills and abilities to promote the Company’s
interests.

          (b) PERFORMANCE OF SERVICES. The Executive’s services under this
Agreement, which are global in nature, shall be performed at the location or
locations reasonably requested by the Company. The Executive acknowledges that
the Company may require the Executive to travel to the extent such travel is
reasonably necessary to perform the services hereunder and that such travel may
be extensive. To the extent reasonably requested by the Company, the Executive
shall allocate greater business time to a location other than his principal
business location, and if reasonably requested by the Company, the Executive
shall relocate to such other locations. Any such relocation will not be
considered to be a breach of this Agreement. In the event of a relocation under
this Section, Executive will receive relocation assistance as provided in the
Company’s executive relocation policy then in effect.

          4. BASE SALARY.

          The Executive shall be paid an annual base salary by the Company equal
to US$ ___________, payable in accordance with the Company’s regular payroll
practices. Commencing in April of 20__, such base salary shall be subject to
annual review in accordance with the Company’s practices for executives as in
effect from time to time and may be increased at the discretion of the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”). The annual base salary in effect from time to time is
referred to herein as the “Base Salary.”

          5. BONUS. In addition to the Base Salary provided for in Section 4,
above, the Executive shall be eligible for an annual bonus under the Company’s
Annual Incentive Compensation Plan as in effect from time to time, with an
annual target bonus equal to ___% of Base Salary. The Executive may be awarded
such annual bonuses thereunder as may be approved by the Compensation Committee
based on corporate, individual and business unit performance measures, as
appropriate, established or approved from time to time, by the Compensation
Committee. Any annual bonus shall be paid in cash in a lump sum after the end of
the calendar year for which the annual bonus is paid and no later than March 15
following such calendar year, unless deferred at the Executive’s option in
accordance with the provisions of any applicable deferred compensation plan of
the Company or its subsidiaries in effect from time to time. [The Executive’s
minimum annual bonus for 20__ shall be $ _________. The Executive shall not have
a right to a minimum bonus for any other year.]2

          6. EMPLOYEE BENEFIT PROGRAMS.

          (a) GENERAL. During the term of the Executive’s employment under this
Agreement, the Executive shall be entitled to participate in all employee
benefit programs of the

--------------------------------------------------------------------------------

2 If applicable.

-2-

--------------------------------------------------------------------------------



Company as are in effect from time to time and in which similarly situated
senior executives of the Company are eligible to participate.

          (b) [INITIAL STOCK OPTION GRANT. On ______________, and consistent
with the Company’s Guidelines for the Granting of Equity-Based Compensation, the
Company will grant to the Executive, under its 1991 Performance Incentive
Program, a nonqualified stock option to purchase ________ ordinary shares of the
Company. The exercise price per share of the stock option will be equal to the
fair market value per share on the date of grant. The stock option will vest
__________________, provided the Executive’s employment continues through such
vesting dates, and the term of the stock option will be for ten years from the
date of grant, subject to earlier termination upon termination of the
Executive’s employment as set forth in the applicable award agreement. The stock
option will also be subject to the other terms of the applicable award
agreement.]3

          7. BUSINESS EXPENSE REIMBURSEMENT AND FRINGE BENEFITS.

          During the term of the Executive’s employment under this Agreement,
the Executive shall be entitled to participate in the Company’s travel and
entertainment expense reimbursement programs and its executive fringe benefit
plans and arrangements, all in accordance with the terms and conditions of such
programs, plans and arrangements as in effect from time to time as applied to
the Company’s similarly situated executives in the same jurisdiction as the
Executive.

          8. TERMINATION OF EMPLOYMENT.

          (a) TERMINATION WITHOUT CAUSE. Anything in this Agreement to the
contrary notwithstanding, the Executive’s employment may be terminated by the
Company without Cause. Except as otherwise set forth in Section 8(b) below, in
the event the Executive’s employment is terminated by the Company prior to the
second anniversary of the Date of the Agreement without Cause, the Executive
shall be entitled to:

     (A) unpaid Base Salary through the date on which termination without Cause
occurs, to be paid in accordance with the Company’s regular payroll practices;

     (B) provided the Executive executes, on or before the date that is fifty
(50) days following the date of his termination of employment, a general release
of claims against the Company and its Affiliates (as defined below) in form and
substance satisfactory to the Company and does not revoke such release prior to
the end of the seven day statutory revocation period, a cash lump sum payment
made, subject to Section 25 below, sixty (60) days after termination of
employment equal to (x) two times the Executive’s annual Base Salary, and (y)
one times the Executive’s targeted annual bonus for the year of such
termination;

--------------------------------------------------------------------------------

3 If applicable.

-3-

--------------------------------------------------------------------------------



     (C) for a period of twelve months following the termination of the
Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, however, that, in the event the Executive
becomes reemployed with another employer and becomes eligible to receive medical
benefits from such employer, the medical benefits described herein shall
immediately cease; and

     (D) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6 above, and reimbursement of
properly incurred unreimbursed business expenses under the business expense
reimbursement program as described in Section 7 above, determined in accordance
with the applicable terms and provisions of such employee benefit and expense
reimbursement programs.

          (b) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON AFTER CHANGE IN
CONTROL. In the event the Executive’s employment is terminated prior to the
second anniversary of the Date of the Agreement and following a Change in
Control (as defined in Exhibit A hereto) (x) by the Company without Cause or (y)
by the Executive for “Good Reason” (as defined in Exhibit B hereto), the
Executive shall not be entitled to the payments and benefits provided for in
Section 8(a) above, but he shall be entitled to the following:

     (A) unpaid Base Salary through the date on which termination occurs, to be
paid in accordance with the Company’s regular payroll practices;

     (B) a cash lump sum payment made, subject to Section 25 below, sixty (60)
days after termination of employment equal to (x) two times the Executive’s
annual Base Salary, and (y) two times the Executive’s targeted annual bonus for
the year of such termination;

     (C) for a period of twelve months following the termination of the
Executive’s employment, continued medical benefit plan coverage (including
dental and vision benefits if provided under the applicable plans) for the
Executive (and the Executive’s dependents, if any) under the Company’s medical
benefit plans upon substantially the same terms and conditions (including cost
of coverage to the Executive) as is then in existence for other executives
during the coverage period; provided, however, that, in the event the Executive
becomes reemployed with another employer and becomes eligible to receive medical
benefits from such employer, the medical benefits described herein shall
immediately cease; and

     (D) the vested accrued benefits, if any, under the employee benefit
programs of the Company, as provided in Section 6 above, and reimbursement of
properly incurred unreimbursed business expenses under the business expense
reimbursement program as described in Section 7 above, determined in accordance
with the applicable terms and provisions of such employee benefit and expense
reimbursement programs.

-4-

--------------------------------------------------------------------------------



          (c) OTHER TERMINATION. The Executive may terminate his employment
prior to the expiration of the term of this Agreement upon at least three
months’ prior written notice to the Company; provided, however, that any
termination by the Executive for Good Reason in accordance with Section 8(b)
above shall be effected in accordance with the notice and cure provisions set
forth in Exhibit B hereto. In the event the Executive’s employment under this
Agreement is terminated due to his disability (as determined under the Company’s
long-term disability plan), due to his death, by the Company for Cause (such
termination for Cause to be effective upon the Company giving the Executive
written notice of termination in accordance with this Agreement), or by the
Executive (other than for Good Reason in accordance with Section 8(b) above),
the Executive shall be entitled only to:

     (A) unpaid Base Salary through the date on which termination occurs, to be
paid in accordance with the Company’s regular payroll practices; and

     (B) the vested accrued benefits, if any, under employee benefit programs of
the Company, as provided in Section 6, above, and reimbursement of properly
incurred unreimbursed business expenses under the business expense reimbursement
program as described in Section 7 above, determined in accordance with the
applicable terms and provisions of such employee benefit and expense
reimbursement programs.

For purposes of this Agreement, “Cause” shall mean: (A) conviction of the
Executive of a felony involving moral turpitude, dishonesty or laws to which the
Company or its Affiliates are subject in connection with the conduct of its or
their business; (B) the Executive, in carrying out his duties for the Company
under this Agreement, has been guilty of (1) willful misconduct or (2) refusal
by the Executive to perform the duties assigned to the Executive pursuant to the
terms hereof; or (C) the Executive’s refusal to obey any lawful policy or
requirement duly adopted by the Board of Directors of the Company and the
continuance of such refusal after receipt of written notice.

          9. EXCISE TAX CUTBACK.

          (a) Notwithstanding any other provision of this Agreement, in the
event that the amount of payments or other benefits payable to the Executive
under this Agreement (including, without limitation, the acceleration of any
payment or the accelerated vesting of any payment or other benefit), together
with any payments, awards or benefits payable under any other plan, program,
arrangement or agreement maintained by the Company or one of its Affiliates,
would constitute an “excess parachute payment” (within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”)), the
payments under Section 8(a)(B) or 8(b)(B), as applicable, of this Agreement
shall be reduced (by the minimum possible amounts) until no amount payable to
the Executive under this Agreement constitutes an “excess parachute payment”
(within the meaning of Section 280G of the Code); provided, however, that no
such reduction shall be made if the net after-tax payment (after taking into
account federal, state, local or other income, employment and excise taxes) to
which the Executive would otherwise be entitled without such reduction would be
greater than the net after-tax payment (after taking into account federal,
state, local or other income, employment and excise taxes) to the Executive
resulting from the receipt of such payments with such reduction.

-5-

--------------------------------------------------------------------------------



          (b) All determinations required to be made under this Section 9,
including whether a payment would result in an “excess parachute payment” and
the assumptions to be utilized in arriving at such determinations, shall be made
by an accounting firm designated by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and the
Executive as requested by the Company or the Executive. All fees and expenses of
the Accounting Firm shall be borne solely by the Company and shall be paid by
the Company. Absent manifest error, all determinations made by the Accounting
Firm under this Section 9 shall be final and binding upon the Company and the
Executive.

          10. NO MITIGATION; NO OFFSET.

          In the event of any termination of employment under Section 8, above,
the Executive shall be under no obligation to mitigate damages or seek other
employment, and, except as expressly set forth herein, there shall be no offset
against amounts due the Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that he may obtain.

          11. EXECUTIVE REPRESENTATIONS.

          The Executive hereby represents and warrants to the Company that (a)
the execution, delivery and performance of this Agreement by the Executive does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, (b) except for agreements provided
to the Company, the Executive is not a party to or bound by any employment
agreement, noncompetition agreement, confidentiality agreement or similar
agreement with any other person, and (c) upon the execution and delivery of this
Agreement by the Company, this Agreement will be the valid and binding
obligation of the Executive, enforceable in accordance with its terms. The
Executive represents and warrants that he will not use the confidential or
proprietary information of any other person in violation of any agreement or
rights of others known to him.

          12. EXECUTIVE COVENANTS.

          The Executive agrees that the products of the Company and its
Affiliates shall constitute their exclusive property. For the avoidance of
doubt, all trademarks, policy language or forms, products or services (including
products and services under development), trade names, trade secrets, service
marks, designs, computer programs and software, utility models, copyrights,
know-how and confidential information, applications for registration of any of
the foregoing and the right to apply for them in any part of the world (whether
any of the foregoing shall be registered or unregistered) created or discovered
or participated in by the Executive during the course of his employment (whether
or not pursuant to the terms of this Agreement) or under the instructions of the
Company or its Affiliates are and shall be the absolute property of the Company
and its Affiliates, as appropriate. Without limiting the foregoing, the
Executive hereby assigns to the Company any and all of the Executive’s right,
title and interest, if any, pertaining to the insurance and reinsurance
(including, without limitation, finite insurance and reinsurance), risk
assumption, risk management, brokerage, financial and other products or services
developed or improved upon by the Executive (including, without limitation, any
related “know-how”)

-6-

--------------------------------------------------------------------------------



while employed by the Company or its Affiliates, including any patent,
trademark, trade name, copyright, ownership or other right that may pertain
thereto.

          Since the Executive is likely to obtain, in the course of the
Executive’s employment with the Company and its Affiliates, knowledge of trade
names, trade secrets, know-how, products and services (including products and
services under development), techniques, methods, lists, computer programs and
software and other confidential information relating to the Company and its
Affiliates, and their employees, clients, business or business opportunities,
the Executive hereby undertakes that:

     (i) the Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) encourage, entice, solicit or
endeavor to encourage, entice or solicit away from employment with the Company
or its Affiliates, or hire or cause to be hired, any officer or employee of the
Company or its Affiliates (or any individual who was within the prior twelve
months an officer or employee of the Company or its Affiliates), or encourage,
entice, solicit or endeavor to encourage, entice or solicit any individual to
violate the terms of any employment agreement or arrangement between such
individual and the Company or any of its Affiliates;

     (ii) the Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) interfere with or disrupt or seek to
interfere with or disrupt (A) the relationships between the Company and its
Affiliates, on the one hand, and any customer or client of the Company and its
Affiliates, on the other hand, (including any insured or reinsured party) who
during the period of twenty-four months immediately preceding such termination
shall have been such a customer or client, or (B) the supply to the Company and
its Affiliates of any services by any supplier or agent or broker who, during
the period of twenty-four months immediately preceding such termination, shall
have supplied services to any such person, nor will the Executive interfere or
seek to interfere with the terms on which such supply or agency or brokering
services during such period as aforesaid have been made or provided; and

     (iii) the Executive will not (either alone or jointly with or on behalf of
others and whether directly or indirectly) whether as an employee, consultant,
partner, principal, agent, distributor, representative or stockholder (except
solely as a less than one percent stockholder of a publicly traded company),
engage in any activities in Bermuda, the United States or greater London if such
activities are competitive with the businesses that (i) are then being conducted
by the Company or its Affiliates and (ii) during the period of the Executive’s
employment were either being conducted by the Company or its Affiliates or
actively being developed by the Company or its Affiliates.

          The provisions of the immediately preceding sentence shall continue in
effect (I) as long as the Executive is employed by the Company or its
Affiliates, and (II) if the Executive’s termination of employment occurs for any
reason prior to the second anniversary of the Date of the Agreement, until the
first anniversary of such termination of employment; provided that if such
employment is terminated by the Company or the Executive in accordance with
Section 8(b), the provisions of clauses (ii) and (iii) shall automatically
terminate upon such termination of employment, unless the Company elects, in
writing, upon such termination to continue

-7-

--------------------------------------------------------------------------------



the provisions of clauses (ii) and (iii) above in effect through the six-month
anniversary of such termination of employment in which case the Company shall be
obligated to pay the Executive, in addition to any of the Executive’s rights
under Section 8(b), a lump sum payment equal to the sum of (x) six months of his
Base Salary, and (y) one half of the Executive’s target annual bonus for the
year of termination, and such lump sum payment shall, subject to Section 25
below, be made 60 days following his “separation from service” (within the
meaning Treas. Reg. Section 1.409A-1(h)) with the Company.

          For purposes of this Agreement, an “Affiliate” of the Company includes
any person, directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with the Company, and such
term shall specifically include, without limitation, the Company’s
majority-owned subsidiaries.

          The limitations on the Executive set forth in this Section shall also
apply to any agent or other representative acting on behalf of the Executive.

          While the restrictions aforesaid are considered by the Parties to be
reasonable in all the circumstances, it is recognized that restrictions of the
nature in question may fail for reasons unforeseen, and accordingly it is hereby
declared and agreed that if any of such restrictions, or the geographic or other
scope thereof, shall be adjudged to be void as going beyond what is reasonable
in the circumstances for the protection of the interests of the Company and its
Affiliates but would be valid if part of the wording thereof were deleted and/or
the periods (if any) thereof reduced and/or geographic or other area dealt with
thereby reduced in scope, then said restrictions shall apply with such
modifications as may be necessary to make them valid and effective.

          Nothing contained in this Section 12 shall limit in any manner any
additional obligations to which the Executive may be bound pursuant to any other
agreement or any applicable law, rule or regulation.

          13. CONFIDENTIAL INFORMATION.

          The Executive covenants that he shall not, without the prior written
consent of the Company, use for the Executive’s own benefit or the benefit of
any other person or entity (other than the Company and its Affiliates) or
disclose to any person, other than an employee of the Company or other person to
whom disclosure is necessary to the performance by the Executive of his duties
in the employ of the Company, any confidential, proprietary, secret, or
privileged information about the Company or its Affiliates or their business or
operations, including, but not limited to, information concerning trade secrets,
know-how, software, data processing systems, policy language and forms,
inventions, designs, processes, formulae, notations, improvements, financial
information, business plans, prospects, referral sources, lists of suppliers and
customers, legal advice and other information with respect to the affairs,
business, clients, customers, agents or other business relationships of the
Company or its Affiliates. The Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret, confidential proprietary or privileged
information or data relating to the Company or any of its Affiliates or
predecessor companies, and their respective businesses, which shall have been
obtained by the Executive during his employment, unless and until such
information has become known to the public generally (other

-8-

--------------------------------------------------------------------------------



than as a result of unauthorized disclosure by the Executive) or unless he is
required to disclose such information by a court or by a governmental body with
apparent authority to require such disclosure. The foregoing covenant by the
Executive shall be without limitation as to time and geographic application and
this Section 13 shall apply in accordance with its terms after employment has
terminated for any reason. The Executive acknowledges and agrees that he shall
have no authority to waive any attorney-client or other privilege without the
express prior written consent of the Compensation Committee as evidenced by the
signature of the Company’s General Counsel.

          14. WITHHOLDING.

          Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provision for payment of taxes
as required by law, provided it is satisfied that all requirements of law
affecting its responsibilities to withhold such taxes have been satisfied.

          15. ENTIRE AGREEMENT.

          This Agreement, together with the Exhibits, contains the entire
agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Company and the Executive
with respect thereto.

          16. ASSIGNABILITY; BINDING NATURE.

          This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs and assigns. No rights or
obligations of the Executive under this Agreement may be assigned or transferred
by the Executive other than his right to compensation and benefits hereunder,
which may be transferred by will or operation of law subject to the limitations
of this Agreement. No rights or obligations of the Company under this Agreement
may be assigned or transferred by the Company, except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
or amalgamation or scheme of arrangement in which the Company is not the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and such assignee or
transferee assumes by operation of law or in writing duly executed by the
assignee or transferee all of the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law.

          17. INDEMNIFICATION.

          The Executive shall be provided indemnification by the Company to the
maximum extent permitted by applicable law and its charter documents against
expenses incurred and damages paid or payable by the Executive with respect to
claims based on actions or failures to act by the Executive in his capacity as
an officer, director or employee of the Company or its Af-

-9-

--------------------------------------------------------------------------------



filiates or in any other capacity, including any fiduciary capacity, in which
the Executive served at the request of the Company or an Affiliate. In addition,
he shall be covered by a directors’ and officers’ liability policy with coverage
for all directors and officers of the Company in an amount equal to at least US
$75,000,000. Such directors’ and officers’ liability insurance shall be
maintained in effect for a period of six years following termination of the
Executive’s employment for any reason other than termination by the Company for
Cause or by the Executive (other than for Good Reason in accordance with Section
8(b) hereof).

          18. SETTLEMENT OF DISPUTES.

          (a) Any dispute between the Parties arising from or relating to the
terms of this Agreement or the Executive’s employment with the Company or its
Affiliates shall, except as provided in Section 18(b), be resolved by binding
arbitration held in New York City in accordance with the rules of the American
Arbitration Association.

          (b) The Executive acknowledges that the Company and its Affiliates
will suffer irreparable injury, not readily susceptible of valuation in monetary
damages, if the Executive breaches his obligations under Section 12 or 13
hereof. Accordingly, the Executive agrees that the Company and its Affiliates
will be entitled, in addition to any other available remedies, to obtain
injunctive relief against any breach or prospective breach by Executive of his
obligations under Section 12 or 13 in any Federal or state court sitting in the
City and State of New York or court sitting in Bermuda or the United Kingdom,
or, at the Company’s or any Affiliate’s election, in any other jurisdiction in
which Executive maintains his residence or his principal place of business. The
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
Affiliates to obtain such injunctive relief, and the Executive agrees that
process in any or all of those actions or proceedings may be served by
registered mail or delivery, addressed to the last address of the Executive
known to the Company or its Affiliates, or in any other manner authorized by
law. The Executive further agrees that, in addition to any other remedies
available to the Company or its Affiliates by operation of law or otherwise,
because of any breach by Executive of his obligations under Section 12 or 13 he
will forfeit any and all bonus and rights to any payments to which he might
otherwise then be entitled by virtue hereof and such payments may be suspended
so long as any good faith dispute with respect thereto is continuing; provided,
however, that payments, benefits and other rights and privileges of the
Executive under this Agreement following termination of the Executive’s
employment after a Change in Control shall not be forfeited, suspended, offset,
diminished or otherwise altered in any way on account of any breach or
prospective breach of Section 12, Section 13 or any other provision of this
Agreement alleged by the Company.

          (c) Each Party shall bear its own costs incurred in connection with
any proceeding under Sections 18(a) or 18(b) hereof, including all legal fees
and expenses.

          19. AMENDMENT OR WAIVER.

          No provision in this Agreement may be amended unless such amendment is
agreed to in writing, signed by the Executive and by a duly authorized officer
of the Company. No waiver by any Party of any breach by the other Party of any
condition or provision of this

-10-

--------------------------------------------------------------------------------



Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time. Except as set forth in Exhibit B, any waiver must be in writing
and signed by the Executive or a duly authorized officer of the Company, as the
case may be.

          20. NOTICES.

          Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given (a) on the date
of delivery, if delivered by hand, (b) on the date of transmission, if delivered
by confirmed facsimile or electronic mail, (c) on the first business day
following the date of deposit, if delivered by guaranteed overnight delivery
service, or (d) on the fourth business day following the date mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
in any case addressed to the Party concerned at the address indicated below or
to such changed address as such Party may subsequently by similar process give
notice of:

          If to the Company:

XL Capital Ltd
One Bermudiana Road
Hamilton HM11, Bermuda
Att’n: General Counsel
fax:
email:

          If to the Executive:

To the last address, fax number or email address delivered to the Company by the
Executive in the manner set forth herein.

          21. SEVERABILITY.

          In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

          22. SURVIVORSHIP.

          The respective rights and obligations of the Parties shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

          23. REFERENCE.

          In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his estate or other legal representative.

-11-

--------------------------------------------------------------------------------



          24. GOVERNING LAW.

          This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without reference to the
principles of conflict of laws.

          25. SECTION 409A.

          (a) It is intended that this Agreement will comply with Section 409A
of the Code (and any regulations and guidelines issued thereunder) to the extent
the Agreement is subject thereto, and the Agreement shall be interpreted on a
basis consistent with such intent. If an amendment of the Agreement is necessary
in order for it to comply with Section 409A, the parties hereto will negotiate
in good faith to amend the Agreement in a manner that preserves the original
intent of the parties to the extent reasonably possible. No action or failure to
act, pursuant to this Section 25 shall subject the Company to any claim,
liability, or expense, and the Company shall not have any obligation to
indemnify or otherwise protect the Executive from the obligation to pay any
taxes, interest or penalties pursuant to Section 409A of the Code.

          (b) Without prejudice to the characterization of any other amounts
payable under this Agreement, the parties hereto specifically intend that any
amounts payable under Section 8(a)(A) and (B), Section 8(b)(A) and (B) and
Section 12 will not be considered deferred compensation for purposes of Section
409A due to Treas. Reg. Section 1.409A-1(b)(4) or another applicable exception.
However, notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment or benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any applicable exceptions to such requirement), such payment or benefit
shall be made or provided on the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of the Executive’s
“separation from service,” or (ii) the date of the Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 25(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment, references to the Executive’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to the Executive’s “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company. With respect to
any reimbursement or in-kind benefit arrangements of the Company and its
subsidiaries that constitute deferred compensation for purposes of Section 409A,
except as otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a limit on the amount that may be reimbursed or paid), (ii) any
reim-

-12-

--------------------------------------------------------------------------------



bursement must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred, and (iii) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days after termination of employment”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
Whenever payments under this Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of Section
409A.

          26. HEADINGS.

          The heading of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

          27. COUNTERPARTS.

          This Agreement may be executed and delivered (including by facsimile
or pdf transmission) in one or more counterparts, and by the different parties
hereto in separate counterparts, each of which when executed and delivered shall
be deemed to be an original but all of which taken together shall constitute one
and the same agreement.

-13-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.

          Executive         XL CAPITAL LTD     By:         [ SUBSIDIARIES    
By:         ]  4


--------------------------------------------------------------------------------

4 If applicable.

-14-

--------------------------------------------------------------------------------



EXHIBIT A

CHANGE IN CONTROL

          A “Change in Control” shall be deemed to have occurred:

          (i) any person (which, for all purposes hereof, shall include, without
limitation, an individual, sole proprietorship, partnership, unincorporated
association, unincorporated syndicate, unincorporated organization, trust, body
corporate and a trustee, executor, administrator or other legal representative)
(a “Person”) or any group, as defined in Sections 13(d) or 14(d) of the United
States Securities Exchange Act of 1934 (other than a group of which the
Executive is a member or which has been organized by the Executive), becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing, or acquires the right to control or direct, or to acquire through
the conversion of securities or the exercise of warrants or other rights to
acquire securities, 30% or more of either (I) the outstanding Ordinary Shares of
the Company, (II) the outstanding securities of the Company having a right to
vote in the election of directors, or (III) the combined voting power of the
outstanding securities of the Company having a right to vote in the election of
directors; or

          (ii) if there shall be elected or appointed to the Board of Directors
of the Company (the “Board”) any director or directors whose appointment or
election by the Board or nomination for election by the Company’s shareholders
was not approved by a vote of at least a majority of the directors then still in
office who were either directors on the date of execution of this Agreement or
whose election or appointment or nomination for election was previously so
approved; or

          (iii) upon consummation of a reorganization, scheme of arrangement,
merger, consolidation, combination, amalgamation, corporate restructuring,
liquidation, winding up, exchange of securities, or similar transaction (each,
an “Event”), in each case, in respect of which the beneficial owners of the
outstanding Company Ordinary Shares immediately prior to such Event do not,
following such Event, beneficially own, directly or indirectly, more than 60% of
each of the outstanding equity share capital, and the combined voting power of
the then outstanding voting securities entitled to vote in the election of the
directors, of the Company and any resulting entity, in substantially the same
proportions as their ownership, immediately prior to such Event, of the Ordinary
Shares and voting power of the Company; or

          (iv) if there occurs an Event involving the Company as a result of
which 25% of more of the members of the Board of the Company are not persons who
were members of the Board immediately prior to the earlier of (x) the Event, (y)
execution of an agreement, the consummation of which would result in the Event,
or (z) announcement by the Company of an intention to effect the Event; or

          (v) if the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Change in Control has occurred.

--------------------------------------------------------------------------------



EXHIBIT B

GOOD REASON

          For purposes of this Agreement, “Good Reason” shall mean any of the
following, unless done with the prior express written consent of the Executive:

     (i) a material diminution in the Executive’s Base Salary;

     (ii) a material diminution in the Executive’s authority, duties or
responsibilities;

     (ii) a material diminution in the authorities, duties or responsibilities
of the supervisor to whom the Executive is required to report;

     (iii) a material diminution in the budget over which the Executive retains
authority;

      (iv) notwithstanding the provisions of Section 3(b) of this Agreement,
requiring the Executive to be based at any office or location that is greater
than 35 miles from the office or location at which the Executive was principally
located immediately prior to the Change in Control; or

     (iii) any other action or inaction that constitutes a material breach by
the Company of this Agreement.

Notwithstanding any provision in this Agreement to the contrary, the Executive
must give written notice of his intention to terminate his employment for Good
Reason within sixty (60) days after the act or omission which constitutes Good
Reason, and the Company shall have thirty (30) days from such notice to remedy
the condition, in which case Good Reason shall no longer exist with regard to
such condition. Any failure to give such written notice within such period will
result in a waiver by the Executive of his right to terminate for Good Reason as
a result of such act or omission. Any termination hereunder shall occur no later
than one hundred twenty (120) days after the Good Reason event occurs.

--------------------------------------------------------------------------------



SCHEDULE 1

As of June 30, 2009, the following Executive Officers were parties to this Form
of Agreement:

Elizabeth Reeves

--------------------------------------------------------------------------------